Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pending claims
	Claims 1, 4-7 and 28-46 are pending.
	Claims 2-3 and 8-27 are cancelled.

Withdrawn objections
	The objection to the specification is withdrawn in light of amendments made by the applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


A.	Claims 1, 4-7, 28 and 33-42 remain rejected under 35 U.S.C. 103 as being unpatentable over Yang (Yang, et al. 2017) in view of Davis 2017 (Davis, et al. GCB Bioenergy. 9: 314-325. 2017) and Davis 2014 (Davis et al. Journal of Experimental Botany. 65 (13): 3471-3478).
Claims 1, 4-7, 28 and 33-42 are drawn to a method of producing a C3 or C4 plant cell capable of producing a plant with improved drought and salt tolerance, photosynthetic rate, biomass production and water-use efficiency, comprising introducing into the plant cell a CAM-specific phosphoenolpyruvate carboxylase (PEPc) wherein the PEPc is from Agave americana; wherein the CAM-PEPC is the only CAM-specific protein expressed in the plant and growing the plant under conditions that include a period of drought or high salt.  Claim 35, reciting the intended use of producing biomass, does not provide patentable weight beyond the additional limitations in the claim. 
Yang teaches introducing an expression vector comprising a CAM-PEPc gene from Agave into Arabidopsis, a C3 plant, and validating expression of the transgene (page 1, Engineering of carboxylation module paragraph, first sentence). Yang teaches that introducing this CAM-PEPc to a C3 plant facilitates enhanced water use efficiency, improved drought tolerance, photosynthetic performance and biomass production (page 1, Project Goals paragraph). Yang suggests the transformation of a C3 plant to express a CAM-PEPc to increase water use efficiency for growing in water-limited, semi-arid or environments which experience a period of drought could allow biomass production under such conditions (paragraph 1). 
Yang is silent as to the PEPc being from Agave americana specifically as Yang only discloses that the PEPc is from the genus Agave. The teachings of Yang also fail to teach transformation of a C4 plant to express PEPc. Yang does not expressly provide teaching the CAM-PEPc amino acid sequence is substantially identical to SEQ ID NO: 19 nor the nucleic acid sequence encoding the CAM-PEPc substantially identical to SEQ ID NO: 18. Yang does not explicitly teach growing a transformed plant under conditions that include a period of drought or high salt. 
	Davis 2017 teaches that Agave americana produces PEPc to facilitate CAM photosynthesis (page 315, left column, paragraph 2). Davis 2017 provides that this strategy provides an advantage in water-stress conditions over C3 and C4 plants (page 315, left column, paragraph 2). The amino acid sequence of the CAM-PEPc from Agave americana taught by Davis 2017 would be expected be one of ordinary skill in the art to be substantially identical to the amino acid sequence of the instantly claimed CAM-PEPc comprising amino acid sequence SEQ ID NO: 19 and that the nucleic acid sequence encoding a CAM-PEPc taught by Davis 2017 would be substantially identical to the instantly claimed nucleic acid sequence SEQ ID NO: 18.  The amino acid sequence of a CAM-PEPc and the nucleic acid sequence encoding it from the same species would naturally be substantially identical.  
Davis 2014 teaches that the energy conversion of a C4 plant expressing CAM photosynthesis would be up to 16% more efficient (page 3474, right column, paragraph 3). Davis 2014 further teaches that such an improvement would increase energy conversion efficiency in Zea mays. 
At the time of filing the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to isolate a CAM-PEPc from Agave americana to transform said PEPc into a C3 plant to be grown in under conditions that include a period of drought and to harvest said plant for biomass as suggested by Yang.  One would have been motivated to do so because Yang teaches transformation with PEPc from Agave to improve water use efficiency and one would have been motivated to try Agave americana specifically due to having been observed to have high photosynthetic rates under a range of environmental conditions as provided by Davis (page 315, bridging left and right-hand columns). One of ordinary skill in the art would expect transformation of a plant to express PEPc from Agave americana to improve water-use efficiency without unexpected results. Further, It would have been obvious to one of ordinary skill in the art at time of filing to substitute the C3 plant transformed by Yang with a C4 plant to improve the C4 plant with the water use efficiency benefits associated with CAM photosynthesis catalyzed by PEPc based on the suggestion and motivation provided by Davis 2014. One would have been motivated to do so to improve water use efficiency of a Zea mays plant by expressing a PEPc from a CAM plant. One of ordinary skill in the art would have recognized substituting the C3 plant transformed by Yang for a Zea mays plant would have resulted in a C4 plant with increased water use efficiency without unexpected results. 

B.	Claims 29-30, 32, 43-44 and 46 remain rejected under 35 U.S.C. 103 as being unpatentable over Yang (Yang, et al. 2017) in view of Davis (Davis, et al. GCB Bioenergy. 9: 314-325. 2017) and Davis 2014 (Davis et al. Journal of Experimental Botany. 65 (13): 3471-3478) as applied to claims 1, 4-7, 28 and 33-42 above, and further in view of Hudspeth (Hudspeth, et al. Plant Physiology. 98: 458-464. 1992).
Yang, Davis 2017, and Davis 2014 teach all the limitations of claims 1, 4-7, 28 and 33-42.
Yang, Davis 2017, and Davis 2014 do not teach the expression vector comprising a tissue-specific promoter; wherein the tissue-specific promoter is a leaf-specific promoter; wherein the leaf-specific promoter is chlorophyll a/b binding protein, wherein the promoter is a light-induced regulated promoter.
Hudspeth teaches expression of a PEPc in a C3 plant controlled by the leaf-specific promoter, chlorophyll a/b binding protein (Cab) (page 459, left-hand column, paragraph 3).  Hudspeth provides that the Cab gene promoter was found to express much higher in light than in dark, which Hudspeth provides was expected as Cab is known to be light-regulated (page 462, right-hand column, paragraph 2).
At the time of filing it would have been obvious to one of ordinary skill in the art to modify the transformation taught by Yang to substitute the promoter of the expression vector with a leaf-specific and light-induced, chlorophyll a/b binding protein. One would be motivated to do so because expression of PEPc as a process of photosynthesis would logically benefit to be expressed in leaf tissue, where photosynthesis primarily takes place and while exposed to light. One would combine a chlorophyll a/b binding protein promoter with a PEPc as taught by Yang in an expression vector to be expressed in a plant. One would choose a chlorophyll a/b binding protein promoter to promote expression of PEPc in the presence of light, when it would be expected to be most critically required to improve water-use efficiency in the transgenic plant. One of ordinary skill in the art would expect the transformation taught by Yang combined with the chlorophyll a/b binding protein promoter taught by Hudspeth to result in a transgenic plant that expressed PEPc in the presence of light without unexpected results. 

C.	Claims 31 and 45 remain rejected under 35 U.S.C. 103 as being unpatentable over Yang (Yang, et al. 2017) in view of Davis (Davis, et al. GCB Bioenergy. 9: 314-325. 2017) and Davis 2014 (Davis et al. Journal of Experimental Botany. 65 (13): 3471-3478) as applied to claims 1, 4-7, 28 and 33-42 above, and further in view of Kogami (Kogami et al. Transgenic research. 3: 287-296. 1994).
Yang, Davis 2017, and Davis 2014 teach all the limitations of claims 1, 4-7, 28 and 33-42.
Yang, Davis 2017, and Davis 2014 do not teach the expression vector comprising a constitutive promoter, CaMV 35S.
It is not clear what promoter was used by Yang to express the Agave CAM-specific PEPc in the transgenic plants. Thus, Yang fails to teach that the expression vector comprises a constitutive promoter, CaMV 35S. 
	Kogami teaches expression of PEPc in Nicotiana plants under the control of CaMV35S (page 288, right-hand column, paragraph 1). 
	It would have been obvious at the time of filing to modify the teachings of At the time of filing it would have been obvious to one of ordinary skill in the art to modify the transformation taught by Yang by combining the expression vector encoding a PEPc with the constitutive promoter CaMV 35S taught by Kogami. One would be motivated to do so to make PEPc available throughout the cells of the plant to increase expression of PEPc throughout cells and time points to improve water use efficiency by having PEPc available wherever and whenever it would be beneficial for the metabolism of the transformed plant to improve water use efficiency. One of ordinary skill in the art expect successful expression of PEPc by combining in an expression vector with promoter CaMV 35s without unexpected results.  

Applicant’s arguments
	The applicant has argued the rejection of claims 1, 4-7, 28 and 33-42 under 35 USC 103. The applicant argued that Yang only teaches introducing multiple CAM related genes. The applicant argues that this demonstrates Yang did not teach CAM-PEPC by itself would be sufficient to arrive at the claimed effects including water use efficiency, for example. The applicant argued that Yang teaches requiring multiple CAM-related genes to CAM-engineer a C3 plant and that Yang did not recognize a plant expressing a single CAM-PEPC as the ultimate product. The applicant referred to MPEP 2143.01, arguing that the proposed modification would change the principle of operation of the prior art invention being modified, so the teachings of the reference are not sufficient to render the claims prima facie obvious.
	This argument has been fully considered but it is not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which the applicant relies (i.e., that a single CAM-PEPC by itself would confer drought tolerance) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The teachings of Yang include transformation to express more than a CAM-PEPC alone because the intention of Yang was to convert a C3-photosynthesis plant to one which fully exhibits CAM photosynthesis. One of ordinary skill in the art would have recognized that expression of a CAM-PEPC by itself would be expected to improve drought tolerance. The Federal Circuit Court found that “Obviousness does not require absolute predictability of success. Indeed, for many inventions that seem quite obvious, there is no absolute predictability of success until the invention is reduced to practice.” In re O’Farrell, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988). 
	The applicant argued that Yang does not teach expressing a CAM-PEPC from Agave americana. 
	This argument has been fully considered but is not persuasive. Yang was silent on the species of Agave from which a CAM-PEPC was used and therefore Yang was not presented to meet the limitation of the CAM-PEPC being from Agave americana. Nonobviousness cannot be concluded by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
  	The applicant argued that each of the Davis references do not meet the limitation of growing the transformed plant in a drought- or salinity-stressed environment. The applicant argues that because Yang did not teach isolation of a CAM-PEPC from Agave americana, the suggestion from Yang to grow a plant expressing a CAM-PEPC in such conditions would not have been obvious.  Similarly, the applicant argues that each of the Davis references do not teach or suggest that PEPC improves water efficiency and therefore there one would not have been motivated to combine these references with Yang.
	This argument has been fully considered but is not persuasive. Davis 2017 teaches that Agave americana produces PEPc to facilitate CAM photosynthesis (page 315, left column, paragraph 2). Davis 2017 provides that this strategy provides an advantage in water-stress conditions over C3 and C4 plants (page 315, left column, paragraph 2). While Yang does not teach growing a plant transformed to express a CAM-PEPC under conditions that include a period of drought, one of ordinary skill in the art would have expected the transformed plant to have improved tolerance to drought.
The applicant has argued the rejection of claims 29-30, 32, 43-44 and 46 under 35 USC 103. The applicant has argued that because the rejection of claims 1, 4-7, 28 and 33-42 under 35 USC 103 should be withdrawn, the rejection of claims 29-30, 32, 43-44 and 46 under 35 USC 103 should also be withdrawn.
This argument has been fully considered but is not persuasive. The rejection of claims 1, 4-7, 28 and 33-42 under 35 USC 103 is maintained. See responses to arguments above. Therefore, the rejection of claims 29-30, 32, 43-44 and 46 under 35 USC 103 is also maintained.
The applicant has argued the rejection of claims 31 and 45 under 35 USC 103. The applicant has argued that because the rejection of claims 1, 4-7, 28 and 33-42 under 35 USC 103 should be withdrawn, the rejection of claims 31 and 45 under 35 USC 103 should also be withdrawn.
This argument has been fully considered but is not persuasive. The rejection of claims 1, 4-7, 28 and 33-42 under 35 USC 103 is maintained. See responses to arguments above. Therefore, the rejection of claims 31 and 45 under 35 USC 103 is also maintained.

Conclusion
Claims 1, 4-7 and 28-46 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663